DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
7. (Currently Amended) The method of claim 1, further comprising:
determining an area of interest containing the object by taking images with the second X-ray detector; and
moving the first X-ray detector to have the detection area of the first X-ray detector overlap with the area of interest.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-26, Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed an X-ray imaging system that comprises:
a first X-ray detector (30);
a second X-ray detector (22); and
an actuator (40, 50, 52, 60, and 80) configured to move the first X-ray detector relative to the second X-ray detector in one or more directions (column 4, line 7 - column 5, line 35);
wherein the first X-ray detector and the second X-ray detector are each capable of acquiring an image; 
wherein a spatial resolution of the first X-ray detector is higher than a spatial resolution of the second X-ray detector; 
wherein a detection area of the first X-ray detector is smaller than a detection area of the second X-ray detector; 
wherein the actuator is configured to move the first X-ray detector relative to the second X-ray detector in one or more directions (column 4, line 7 - column 5, line 35); and
wherein one of the one or more directions is not perpendicular to an imaging plane of the second X-ray detector (column 4, line 7 - column 5, line 35).
et al. (U. S. Patent No. 6,285,739 B1) disclosed a method that comprises: 
acquiring a first image of an object inside a human or an animal with a first X-ray detector of an X-ray imaging system during an interventional radiology procedure on the human or the animal; and
acquiring a second image of the object with the X-ray imaging system during the interventional radiology procedure, at a time later than acquiring the first image of the object. 
However, the prior art failed to disclose that the method further comprises:
determining a displacement of the first X-ray detector based on the first image and the second image; and
moving the first X-ray detector by the displacement, with an actuator of the X-ray imaging system.

With respect to claim 27, Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed a computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer implementing a method that comprises: 
acquiring a first image of an object inside a human or an animal with a first X-ray detector (30) of an X-ray imaging system during an interventional radiology procedure on the human or the animal; 10Application No. 16742791Attorney Docket No. 1810-0071US and

 
wherein the X-ray imaging system comprises the first X-ray detector, a second X-ray detector (22), the actuator (40, 50, 52, 60, and 80); 
wherein the first X-ray detector and the second X-ray detector are each capable of acquiring an image; 
wherein a spatial resolution of the first X-ray detector is higher than a spatial resolution of the second X-ray detector; 
wherein a detection area of the first X-ray detector is smaller than a detection area of the second X-ray detector; 
wherein the actuator is configured to move the first X-ray detector relative to the second X-ray detector in one or more directions (column 4, line 7 - column 5, line 35); and 
wherein one of the one or more directions is not perpendicular to an imaging plane of the second X-ray detector (column 4, line 7 - column 5, line 35).
However, the prior art failed to disclose or fairly suggested that the instructions when executed by a computer further implementing a method that comprises:
determining a displacement of the first X-ray detector based on the first image and the second image; and 
moving the first X-ray detector by the displacement, with an actuator of the X-ray imaging system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 01 November 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claims 1-26 have been fully considered.  The objections of claims 1-26 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 16 have been fully considered.  The objection of claim 16 has been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claims 17-26 have been fully considered.  The objections of claims 17-26 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 23 have been fully considered.  The objections of claim 23 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 24 have been fully considered.  The objections of claim 24 have been withdrawn.
Applicant’s amendments filed 01 November 2021 with respect to claim 27 have been fully considered.  The objections of claim 27 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Erhardt et al. (U. S. Patent No. 7,798,708 B2) disclosed an X-ray device comprising an X-ray camera for panoramic tomography and 3D shots.
Kargar et al. (U. S. Patent No. 7,734,007 B2) disclosed an X-ray imaging system for performing automated imaging of a patient anatomy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884